DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-12, 15-20, 23-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 2654898 issued to Eckart.

Regarding claim 11,
	Eckart discloses a device for discharging bodily waste, (Eckart: col. 1 lines 1-5) the device comprising: a body-supporting mattress, (Eckart: FIG 8. (75)) said mattress having a thickness, (Eckart: FIGS. 2-3,6, 8 show a mattress having a thickness) said mattress having a first, body-supporting side, (Eckart: FIG. 8 wherein the top part of the mattress may be interpreted as a mattress having a body-supporting side) said mattress having a second, lower side; (Eckart: FIGS. 8-9 see how the mattress (75) has a lower side) a controllably openable and closable slot provided in said body-supporting mattress, (Eckart: FIG. 8 (76)) said slot extending through the thickness of said mattress end-to-end from said first side to said second side; (Eckart: FIG. 8 see how (76) extends from top to bottom through the thickness an insert, said insert being arranged in a region of said slot; (Eckart: FIG. 9 (123) see how the insert is arranged in a region of the slot) a clamping frame structure disposed at said slot; (Eckart: FIG. 7 (96, 120) see also col. 5 lines 3-10 and col. 5 lines 62-66 wherein the claws act as a clamp to allow the walls of the mattress opening to be engaged or disengaged) a scissors mechanism, (Eckart: FIG. 7 (79,81) wherein the leaf springs may be interpreted as a scissors mechanism due to its shape) said scissors mechanism having a proximal end operatively connected to said clamping frame structure, (Eckart: FIG. 7 (79, 81) wherein the examiner interprets the proximal end of the scissor mechanism as the part that is connected to the claw mechanism (96, 120) see col. 5 lines 10-11) said scissors mechanism extending away from said second, lower side of said mattress to a scissors mechanism distal end; (Eckart: FIG. 7 wherein the examiner interprets the ends where the leaf springs are riveted together as a distal end which is extending away from a lower side of said mattress) a lever, (Eckart: FIG. 7 (85)) said lever having a first end (Eckart: col. 4 line 75 and col. 5 lines 1-3) operatively connected to said distal end of said scissors mechanism, (The lever (85) is operatively connected to the distal end of the scissors mechanism (79, 81) via claws (96, 120)) said lever having a second end; and, a joint provided at said second end of said lever, (Eckart: col. 5 lines 20-28 see also FIG. 10 wherein the point where the lever (85) connects to shaft (101) may be interpreted as a second end and a joint)  said joint being operatively connected to a handle. (Eckart: FIG. 7 (124) wherein the operating lever may be interpreted as a handle which is operatively connected to the joint via (101) which meets (85) at a joint)

Regarding claim 12,
the device for discharging bodily waste as claimed in claim 11, wherein: said slot is elastically openable and closable. (Eckart: col. 4 lines 35-40 wherein the slot is elastically openable and closable via springs and clamping device)

Regarding claim 15,
	Eckart discloses a device for discharging bodily waste as claimed in claim 11, the device further comprising: at least one lateral side of said mattress, (The examiner notes that the mattress of Eckart inherently has a lateral side) said slot being formed to extend approximately parallel to said at least one lateral side of said mattress. (Eckart: FIG. 8 (76) the slot would extend parallel to a lateral side of a mattress)

Regarding claim 16,
	Eckart discloses a device for discharging bodily waste as claimed in claim 11, the device further comprising: relatively movable clamping plates provided at said clamping frame structure. (Eckart: FIGS. 7-8 (98, 99, 122, 121) wherein the fingers/arms may be interpreted as clamping plates)

Regarding claim 17,
	Eckart discloses a device for discharging bodily waste, (Eckart: col. 1 lines 1-5) the device comprising: a body-supporting mattress, (Eckart: FIG 8. (75)) said mattress having a thickness, (Eckart: FIGS. 2-3,6, 8 show a mattress having a thickness) said mattress having a first, body-supporting side, (Eckart: FIG. 8 wherein the top part of the mattress may be interpreted as a mattress having a body-supporting side) said mattress having a second, lower side; (Eckart: FIGS. 8-9 see how the mattress (75) has a lower side) a controllably openable and closable slot provided in said body-supporting mattress, (Eckart: FIG. 8 (76)) said slot extending through the thickness of said mattress end-to-end from said first side to said second side; (Eckart: FIG. 8 see how (76) extends from top to bottom through the thickness from end-to-end in the mattress) an insert, said insert being arranged in a region of said slot; (Eckart: FIG. 9 (123) see how the insert is arranged in a region of the slot) a clamping frame structure disposed at said slot; (Eckart: FIG. 7 (96, 120) see also col. 5 lines 3-10 and col. 5 lines 62-66 wherein the claws act as a clamp to allow the walls of the mattress opening to be engaged or disengaged) a scissors mechanism, (Eckart: FIG. 7 (79,81) wherein the leaf springs may be interpreted as a scissors mechanism due to its shape) said scissors mechanism having a proximal end operatively connected to said clamping frame structure, (Eckart: FIG. 7 (79, 81) wherein the examiner interprets the proximal end of the scissor mechanism as the part that is connected to the claw mechanism (96, 120) see col. 5 lines 10-11) said scissors mechanism extending away from said second, lower side of said mattress to a scissors mechanism distal end; (Eckart: FIG. 7 wherein the examiner interprets the ends where the leaf springs are riveted together as a distal end which is extending away from a lower side of said mattress)

Regarding claim 18,
	Eckart discloses a device for discharging bodily waste as claimed in claim 17, the device further comprising: an actuation lever, (Eckart: FIG. 7 (85)) said lever having a first end (Eckart: col. 4 line 75 and col. 5 lines 1-3) operatively connected to said distal end of said scissors mechanism, (The lever (85) is operatively connected to the distal end of the scissors mechanism (79, 81) via claws (96, 120))

Regarding claim 19,
	Eckart discloses a device for discharging bodily waste as claimed in claim 18, the device further comprising: a handle operatively connected to move said actuation lever. (Eckart: FIG. 7 (124) wherein the operating lever may be interpreted as a handle which is operatively connected to the joint via (101) which meets (85) at a joint and causes the lever (85) to rock/actuate.)

Regarding claim 20,
	Eckart discloses the device for discharging bodily waste as claimed in claim 17, wherein: said slot is elastically openable and closable. (Eckart: col. 4 lines 35-40 wherein the slot is elastically openable and closable via springs and clamping device)

Regarding claim 23,
	Eckart discloses a device for discharging bodily waste as claimed in claim 17, the device further comprising: at least one lateral side of said mattress, (The examiner notes that the mattress of Eckart inherently has a lateral side) said slot being formed to extend approximately parallel to said at least one lateral side of said mattress. (Eckart: FIG. 8 (76) the slot would extend parallel to a lateral side of a mattress)

Regarding claim 24,
	Eckart discloses a device for discharging bodily waste as claimed in claim 17, the device further comprising: relatively movable clamping plates provided at said clamping frame structure. (Eckart: FIGS. 7-8 (98, 99, 122, 121) wherein the fingers/arms may be interpreted as clamping plates)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 13-14 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckart in view of French Patent No. 2724841 issued to Paul.

Regarding claim 13,
	Eckart discloses a device for discharging bodily waste as claimed in claim 11.
	Eckart does not appear to disclose the device further comprising a conduit in operative communication with said slot, said conduit extending below said second side.
the device further comprising a conduit in operative communication with said slot, said conduit extending below said second side. (Paul: page 7 “It constitutes a bowl by marrying the funnel shape of the recess (3) of the central block (1) and has in its center an orifice (10) in the form of a funnel extended by a flexible tube (11) intended to pass through the tubular orifice (6) of the central block (1) and to be connected to the outside and from below by means of a quick coupling (12). to a collecting container.” Wherein (11) and (6) may be interpreted as a conduit which is in operative communication with slot (10))
	It would have been obvious for one having ordinary skill in the art to add a conduit to the device of Eckart as taught by Paul since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods by adding a conduit with no change in their respective functions, and the combination would have yielded nothing more than allow for human waste to flow to a collection tank in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 14,
	The Eckart/Paul combination discloses a device for discharging bodily waste as claimed in claim 13, the device further comprising: a tank (Paul: FIG. 1 see collection tank at the bottom of the bed (unlabeled) see also page 7) connected to said conduit. (Paul: FIG. 1 see how (11) is connected to the collection tank)

Regarding claim 21,
	Eckart discloses a device for discharging bodily waste as claimed in claim 17.
the device further comprising a conduit in operative communication with said slot, said conduit extending below said second side.
However, Paul discloses the device further comprising a conduit in operative communication with said slot, said conduit extending below said second side. (Paul: page 7 “It constitutes a bowl by marrying the funnel shape of the recess (3) of the central block (1) and has in its center an orifice (10) in the form of a funnel extended by a flexible tube (11) intended to pass through the tubular orifice (6) of the central block (1) and to be connected to the outside and from below by means of a quick coupling (12). to a collecting container.” Wherein (11) and (6) may be interpreted as a conduit which is in operative communication with slot (10))
	It would have been obvious for one having ordinary skill in the art to add a conduit to the device of Eckart as taught by Paul since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods by adding a conduit with no change in their respective functions, and the combination would have yielded nothing more than allow for human waste to flow to a collection tank in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 22,
	The Eckart/Paul combination discloses a device for discharging bodily waste as claimed in claim 21, the device further comprising: a tank (Paul: FIG. 1 see collection tank at the bottom of the bed (unlabeled) see also page 7) connected to said conduit. (Paul: FIG. 1 see how (11) is connected to the collection tank)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/15/2022